DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 (apparatus), 7 (method)  and 13 (medium)  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (apparatus) , 9 (method)  and 17 (medium)  of U.S. Patent Application 16170864. Although the claims at issue are not identical, they recite similar limitations and are not patentably distinct from each other.
Claims 1 (apparatus), 7 (method)  and 13 (medium)  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (apparatus) , 7 (method)  and 13 (medium)  of U.S. Patent Application 16170871. Although the claims at issue are not identical, they recite similar limitations and are not patentably distinct from each other.
Claims 1 (apparatus), 7 (method) and 13 (medium)  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (apparatus) , 9 (method)  and 17 (medium)  of U.S. Patent Application 16170887. Although the claims at issue are not identical, they recite similar limitations and are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel Smilkov et al. (hereinafter Daniel) “Direct-Manipulation Visualization of Deep Networks”, Arxiv. Org, Cornell University Library, 201 Olin Library Cornell University, Ithaca, NY14853, 12 August 2017 (2017-08-12), XP080952606
In regard to claim 1, Daniel disclose  An apparatus for interactive machine learning model development, (page 1, right-hand column: "the Playground is an in-browser visualization of a running neural network"; page 2, right-hand column: "Moving the mouse"; it will be appreciated that the web application implicitly discloses a computer) the apparatus comprising:
a memory storing  (page 1> right-hand column: "the Playground is an in-browser visualization of a running neural network" ; it will be appreciated that the web application implicitly discloses a memory) a plurality of observations of data of a system, (figure 1: see the orange and blue dots at the OUTPUT graph) each of the plurality of observations of the data including values of a plurality of independent variables, (page 1, right-hand column "xl and x2, which vary between -1 and 1"; Figure 1: XI, X2;) and a value of a dependent variable; (page 1, right-hand column: "Finally, on the right, a visualization of the output of the network is shown: a square with a heatmap showing the output value of the single unit that makes up the final layer of the network"; figure 1: see individual dots in the OUTPUT graph) and
processing circuitry configured to access the memory, and execute an application (page 1, right-hand column: "the Playground is an in-browser visualization of a running neural network") to generate a visual environment including a graphical user interface (GUI) for interactive development of a machine learning model, according to an iterative process at least an iteration of which includes the apparatus being caused to at least: (abstract: "visualization that allows users to experiment via direct manipulation"; page 1, right-hand column: "When the user presses the "play” button, the network begins to train") 
access the memory including the plurality of observations of the data;  (page 1, right-hand column: "the Playground is an in-browser visualization of a running neural network"; figures, 1,2) perform a feature construction and selection in which select independent variables from the plurality of independent variables are selected as or transformed into a set of features for use in building the machine learning model to predict the dependent variable; (page 2, right-hand column: "The real strength of this visualization is its interactivity, which is especially helpful for gaining an intuition for the practical aspects of training a deep network. The Playground lets users make the following choices of network structure and hyperparameters:", "Training data" to get the output) and
perform an interactive model building in which the machine learning model is built using a machine learning algorithm, the set of features, and a training set produced from the set of features and the plurality of observations of the data, including values of the select independent variables, and the value of the dependent variable, the machine learning algorithm being selected from a plurality of machine learning algorithms based on user input via the GUI, (page 2, right-hand column: "The real strength of this visualization is its interactivity, which is especially helpful for gaining an intuition for the practical aspects of training a deep network. The Playground lets users make the following choices of network structure and hyperparameters:", "Input features: in addition to the two real-valued features xl and x2, the Playground allows users to add some simple algebraic combinations, such as x1x2 and x21figure 1: "The feature heatmaps for each unit show how the classification function (large heatmap at right) is built from input features, then near-linear combinations of these features, and finally more complex features. At upper right is a graph showing loss over time.") wherein the interactive development of the machine learning model further includes the apparatus being caused to output the machine learning model for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data that exclude the value of the dependent variable, (page 2, right-hand column: "Moving the mouse over any of these units projects a larger version of the heatmap, on the final unit, where it can be overlaid with input and test data": page 4, left-hand column, "people competed to find a way to classify the spiral data, posting screenshots of their successful configurations"; It will be appreciated that the screenshots would allow someone else to reproduce the very same neural network, that is, same number of layers, same activation function, learning rate, etc) the predictions produced by the machine learning model being more accurate than produced by a corresponding machine learning model built without the interactive model building that includes user input via the GUI.  (page 3, left-hand column: "The user interface is designed to make these choices as easy to modify as possible. The standard definition of direct manipulation is that changes should be "rapid, incremental and reversible” [7], Allowing fast, smooth changes to variables helps build intuition for their effects. Reversibility encourages experimentation: indeed, we chose as our tagline for the visualization"; It will be appreciated that the exploratory visualizations allow for users to rapidly converge to a configuration which results in a small loss, this would be not possible in a conventional tensorflow environment)
In regard to claim 3, Daniel disclose The apparatus of claim 1, the rejection is incorporated herein.
 Daniel also disclose  wherein the iteration of the iterative process further includes the apparatus being caused to:
perform an exploratory data analysis of the values of a set of independent variables from the plurality of independent variables for a set of observations from the plurality of observations of the data, in which infographics are automatically produced in the GUI to visually summarize the values of the set of independent variables, and
wherein the apparatus being caused to perform the feature construction and selection includes being caused to perform the feature construction and selection based on the exploratory data analysis, the one or more of the select independent variables being selected as or transformed into the set of features based on the infographics automatically produced in the GUI.  (page 3, left-hand column: "The user interface is designed to make these choices as easy to modify as possible. The standard definition of direct manipulation is that changes should be "rapid, incremental and reversible” [7], Allowing fast, smooth changes to variables helps build intuition for their effects; page 2, right-hand column: "Moving the mouse over any of these units projects a larger version of the heatmap, on the final unit, where it can be overlaid with input and test data": page 4, left-hand column, "people competed to find a way to classify the spiral data, posting screenshots of their successful configurations"; It will be appreciated that the screenshots would allow someone else to reproduce the very same neural network, that is, same number of layers, same activation function, learning rate, etc).
In regard to claim 4, Daniel disclose The apparatus of claim 1, the rejection is incorporated herein.
 Daniel also disclose wherein the apparatus being caused to perform the feature construction and selection includes being caused to apply the one or more of the select independent variables to a transformation to produce a feature of the set of features. (page 3, right-hand column: "One particularly important feature is the ability to seamlessly bookmark [8] a particular configuration of hyperparameters and structure. As the user plays with the tool, the URL in the browser dynamically updates to reflect its current state. If the user (or a teacher preparing a lesson plan) finds a configuration they would like to share with others, they need only copy the URL. Additionally, using the checkboxes below the visualization, each Ul component can be hidden, making it easy to repurpose the interface").
In regard to claim 5, Daniel disclose  The apparatus of claim 1, the rejection is incorporated herein.
 Daniel also disclose wherein at least one subsequent iteration of the iterative process includes the apparatus being caused to at least:
perform the interactive model building to build a version of the machine learning model using a different one of the plurality of machine learning algorithms, the set of features, and the training set, the different one of the plurality of machine learning algorithms being selected based on user input via the GUI. (page 2, right-hand column: The Playground lets users make the following choices of network structure and hyperparameters:", "Input features: in addition to the two realvalued features xl and x2, the Playground allows users to add some simple algebraic combinations, such as x1x2 and x21": figure 2: "sin(XI)")
In regard to claim 6, Daniel disclose The apparatus of claim 1, the rejection is incorporated herein.
 Daniel also disclose wherein the iteration of the iterative process further includes the apparatus being caused to:
evaluate the machine learning model, including using the machine learning model to predict and thereby produce evaluative predictions of the dependent variable, and produce at least one evaluative infographic that summarizes the evaluative predictions in a layout that reflects performance of the machine learning model.  (page 2, right-hand column: "choice of four synthetic data sets"; figure 1: "Which data set do you want to use?"; supra)
In regard to claims 7, 9-12, claims 7, 9-12 are system method corresponding to the apparatus 1, 3-6,  claims above and, therefore, are rejected for the same reasons set forth in the rejections of claim 1, 3-6.
In regard to claims 13, 15-18, claims 7, 15-18 are medium method corresponding to the apparatus 1, 3-6,  claims above and, therefore, are rejected for the same reasons set forth in the rejections of claim 1, 3-6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Smilkov et al. (hereinafter Daniel) “Direct-Manipulation Visualization of Deep Networks”, Arxiv. Org, Cornell University Library, 201 Olin Library Cornell University, Ithaca, NY14853, 12 August 2017 (2017-08-12), XP080952606 in view of Vali et al. (hereinafter Vali) US 2017/233105
In regard to claim 2,  Daniel disclose The apparatus of claim 1, the rejection is incorporated herein.
But Daniel fail to explicitly disclose “wherein the system is an aircraft, and the plurality of observations of the data is flight data for plurality of flights of the aircraft, for each flight of which the values of the plurality of independent variables are measurements of a plurality of properties recorded by an airborne flight recorder from a plurality of sensors or avionic systems during the flight, and the value of the dependent variable is an indication of a condition of the aircraft during the flight.”
Vali disclose wherein the system is an aircraft, and the plurality of observations of the data is flight data for plurality of flights of the aircraft, for each flight of which the values of the plurality of independent variables are measurements of a plurality of properties recorded by an airborne flight recorder from a plurality of sensors or avionic systems during the flight, and the value of the dependent variable is an indication of a condition of the aircraft during the flight. ([0002][0035][0048]-0050] data are flight related data) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Vali’s visualization of aggregated maintenance data into Daniel’s invention as they are related to the same field endeavor of displaying result of data manipulation. The motivation to combine these arts, as proposed above, at least because Vali’s aggregating of flight related maintenance data would help to provide more real problem data for the user to interact with to Daniel’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that aggregating of flight related maintenance data would provide more real data for help solving the real world problem using machine learning method.
In regard to claim 8, claim 8 is a method corresponding to the apparatus claim above and, therefore, is rejected for the same reasons set forth in the rejections of claim 2.
In regard to claim 14, claim 14 is method corresponding to the apparatus claim  above and, therefore, is rejected for the same reasons set forth in the rejections of claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE


US 20180346151 A1 	December 6, 2018 				Sturlaugson et al.
ADVANCED ANALYTIC METHODS AND SYSTEMS UTILIZING TRUST-WEIGHTED MACHINE LEARNING MODELS
US 20190057327 A1 	February 21, 2019 				Arguello et al. 
CUMULATIVE MODEL FOR SCHEDULING AND RESOURCE ALLOCATION FOR AIRLINE OPERATIONS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143